UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013  March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard Strategic Equity Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost . Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard Strategic Equity Fund 16.16% MSCI US Small + Mid Cap 2200 Index 12.32 Mid-Cap Core Funds Average 11.37 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $27.34 $31.38 $0.360 $0.000 1 Chairman’s Letter Dear Shareholder, Stocks finished the six months ended March 31 substantially higher, although markets grew choppier in the second half of the period. Initially, stocks were buoyed by solid corporate earnings, positive economic data, and continuing monetary support from the Federal Reserve. The outlook became more clouded as investors considered weather-affected economic data and bouts of political and economic instability in some emerging markets. The subset of mid- and small-capitalization stocks held by Vanguard Strategic Equity Fund returned 16.16% for the half year, well ahead of the 12.32% return of its benchmark, the MSCI US Small + Mid Cap 2200 Index, and the 11.37% average return of its peer group. The fund’s gains were broad-based, with all ten market sectors advancing, nine of them by double digits. Industrials, information technology, and energy turned in the strongest relative performances. Health care and consumer discretionary were the only sectors in which the fund lagged its benchmark. 2 Despite recent volatility, U.S. stocks were productive The broad U.S. stock market recorded a gain of about 12% for the six months ended March 31, although its path became increasingly rocky over the period’s second half. Corporate earnings, for the most part, continued to rise as the U.S. economy grew modestly. The Federal Reserve’s stimulative bond-buying program has helped support the market for several years. But since January, the Fed has been making monthly cuts in its purchases, creating some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. International stocks returned about 5%. The developed markets of Europe, where the economy has somewhat improved, posted a strong advance, while the developed markets of the Pacific region and emerging markets had weaker results. Bonds reclaimed lost ground following a difficult stretch Over the six months, the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s st ru ggles for much of calendar-year 2013. The yield of the 10-year Treasury note finished the half year at 2.72%, up from 2.63% at September’s end but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a flip side to rising rates. As noted recently by the new head of our Fixed Income Group, Greg Davis, long-term investors can benefit over time because “you’re going to be reinvesting those coupon payments and principal payments at higher rates.” Municipal bonds returned 3.65% for the six months, another major improvement over calendar 2013, as investors waded back into the muni market; many had fled last year when challenges surfaced for some issuers. For money market and savings accounts, returns remained meager because of the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.05%. The advisor’s stock selection model generated benchmark-beating returns The fund’s advisor, Vanguard Equity Investment Group, uses a computer-driven quantitative model to select stocks from Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.29% 1.21% The fund expense ratio shown is from the prospectus dated January 28, 2014, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratio was 0.27%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Mid-Cap Core Funds. 4 among the approximately 2,200 in its benchmark. The model is built to identify stocks with characteristics that the advisor believes are most likely to produce above-average returns over the long term. The result is a narrower slice of the small- and mid-cap market—the fund held about 400 stocks at the end The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average 5 of March—but without the significant additional relative risk that market-cap tilts or sector allocation strategies might entail. Over the six months, the model was particularly successful in industrials, which produced more than one-third of the fund’s outperformance. Airline holdings stood out, helped by greater pricing power and industry consolidation. Defense contractors and machinery manufacturers also provided relative strength. In information technology, the fund’s company-by-company analysis found opportunities that paid off across a wide range of segments, including computer hardware manufacturers, semiconductor companies, service providers, and software developers. The energy sector also returned significantly more for the fund than for its benchmark, thanks primarily to a handful of oil and gas companies, specifically in drilling and refining. Overall fund returns from the consumer discretionary and health care sectors fell shy of the benchmark’s. The main detractors were retailers, both online and brick-and-mortar, and health care equipment manufacturers. More information about the advisor’s management of the fund can be found in the Advisor’s Report that follows this letter. Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard ® , University of Pennsylvania professor Philip Tetlock noted, “As a whole, experts [are] slightly more accurate than the proverbial dart-throwing chimpanzee.” Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for example, the return of U.S. stocks. And we explain our rationale for such outcomes, allowing you to make better-informed decisions about risk and return. 6 In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read our most recent outlook at vanguard.com/research.) Our forecasts acknowledge that no one can envision every scenario. And that underlines one of Vanguard’s core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 16, 2014 7 Advisor’s Report For the fiscal half year ended March 31, 2014, Vanguard Strategic Equity Fund had a total return of 16.16%, outperforming its benchmark by 3.84 percentage points. Overall, equities continued to produce robust returns. The broad U.S. equity market was up about 12%. Large- and smaller-capitalization stocks performed in a similar manner, as measured by MSCI indexes. U.S. equities outpaced those of other developed countries, while emerging markets continued to underperform. Performance within the benchmark was broad-based, with all ten sectors generating positive returns. Results were best in industrials, materials, and health care. Consumer discretionary, energy, and financial companies lagged. The Federal Reserve Bank announced reductions to its stimulative bond-buying programs. And Chairwoman Janet Yellen’s testimony to Congress suggested that tapering was likely to continue despite winter-related weakness in economic data. There were no major fiscal surprises during the period, and without new policy stimulus (and even with reductions), the economy seems to be improving; the Institute for Supply Management (ISM) Manufacturing Index has consistently been above 50—a reading that points to expansion. Annualized GDP g rowth has been in the range of 2% to 4%, in line with historical averages. Globally, market participants have kept a nervous eye on the tensions in Ukraine. China has seen its growth rate decelerate as it goes through economic rebalancing to increase consumption and decrease investment; Latin America, in turn, has struggled because of China’s weaker demand. The uncertainty triggered by these developments has driven equity market volatility higher. Although it’s important to understand how these macroeconomic factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals. Our process compares stocks within industry groups to identify those with characteristics that we believe will enable them to outperform over the long run. We use a strict quantitative process that concentrates on a combination of valuation and other factors focused on fundamental growth. We then construct our portfolio aiming to maximize return and minimize exposure to risks relative to our benchmark, such as market-cap risk, that our research indicates do not improve returns. Over the period, our model was effective in producing positive stock selection results in eight of the ten sectors, most strongly in industrials, information technology, and energy. We underperformed in health care and consumer discretionary. Among individual stocks, the largest contributors were overweight positions in Trinity Industries, Helmerich & Payne, and American Airlines. Compared with the benchmark, we benefited from underweighting or avoiding poorly performing stocks such as Tesla Motors and Pharmacyclics. 8 Unfortunately, we were not able to avoid all poor performers. Overweight positions in Best Buy, GameStop, and ResMed detracted from results. Underweighting certain companies that our model’s fundamentals did not positively identify, such as Illumina and Avago Technologies, hurt our overall relative performance. The stock-specific risk that we assume in the portfolio has paid off so far this year, but risk can reward or punish us in the near term. We believe the fund offers a strong mix of stocks with attractive valuation and growth characteristics compared with its benchmark. We thank you for your investment and look forward to the rest of the fiscal year. Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Vanguard Equity Investment Group April 21, 2014 9 Strategic Equity Fund Fund Profile As of March 31, 2014 Portfolio Characteristics DJ U.S. MSCI US Total Small + Market Mid Cap FA Fund 2200 Index Index Number of Stocks 394 2,172 3,674 Median Market Cap $5.2B $5.8B $43.7B Price/Earnings Ratio 19.5x 26.4x 20.1x Price/Book Ratio 2.8x 2.5x 2.6x Return on Equity 12.6% 12.5% 17.2% Earnings Growth Rate 15.7% 13.1% 12.4% Dividend Yield 1.4% 1.4% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 60% — — Ticker Symbol VSEQX — — Expense Ratio 1 0.29% — — 30-Day SEC Yield 1.10% — — Short-Term Reserves 0.2% — — Sector Diversification (% of equity exposure) DJ U.S. MSCI US Total Small + Market Mid Cap FA Fund 2200 Index Index Consumer Discretionary 14.7% 15.4% 12.8% Consumer Staples 5.4 4.6 8.4 Energy 6.6 6.9 9.4 Financials 20.0 20.0 17.6 Health Care 11.0 10.8 13.0 Industrials 14.4 15.3 11.5 Information Technology 16.7 15.9 18.1 Materials 6.0 6.1 3.9 Telecommunication Services 0.4 0.8 2.2 Utilities 4.8 4.2 3.1 Volatility Measures MSCI US DJ Small + U.S. Total Mid Cap Market 2200 Index FA Index R-Squared 0.98 0.96 Beta 1.06 1.23 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Western Digital Corp. Computer Storage & Peripherals 1.1% Tyson Foods Inc. Packaged Foods & Meats 1.0 O'Reilly Automotive Inc. Automotive Retail 1.0 Mylan Inc. Pharmaceuticals 1.0 Helmerich & Payne Inc. Oil & Gas Drilling 1.0 Alliance Data Systems Data Processing & Corp. Outsourced Services 1.0 Ameren Corp. Multi-Utilities 0.9 Everest Re Group Ltd. Reinsurance 0.9 American Airlines Group Inc. Airlines 0.9 Comerica Inc. Diversified Banks 0.9 Top Ten 9.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2014, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratio was 0.27%. 10 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 Average Annual Total Returns: Periods Ended March 31, 2014 Inception One Five Ten Date Year Years Years Strategic Equity Fund 8/14/1995 30.15% 26.87% 8.81% See Financial Highlights for dividend and capital gains information. 11 Strategic Equity Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (14.6%) * O’Reilly Automotive Inc. 346,100 51,358 GameStop Corp. Class A 1,086,300 44,647 Cablevision Systems Corp. Class A 2,442,400 41,203 Domino’s Pizza Inc. 498,520 38,371 Hanesbrands Inc. 450,700 34,470 Dillard’s Inc. Class A 337,170 31,155 Best Buy Co. Inc. 1,126,300 29,746 * Starz 849,300 27,415 Brinker International Inc. 516,950 27,114 Goodyear Tire & Rubber Co. 948,000 24,771 ^ Sturm Ruger & Co. Inc. 353,400 21,133 ^ Buckle Inc. 445,000 20,381 PetSmart Inc. 287,800 19,827 *,^ Smith & Wesson Holding Corp. 1,284,100 18,774 * Murphy USA Inc. 454,100 18,432 Wyndham Worldwide Corp. 226,100 16,557 * Jack in the Box Inc. 255,500 15,059 Hasbro Inc. 268,000 14,906 *,^ Outerwall Inc. 197,990 14,354 Brown Shoe Co. Inc. 492,200 13,063 * Grand Canyon Education Inc. 256,000 11,955 Starwood Hotels & Resorts Worldwide Inc. 141,200 11,240 Whirlpool Corp. 72,300 10,806 * ANN Inc. 253,400 10,511 Thor Industries Inc. 172,100 10,508 *,^ Hovnanian Enterprises Inc. Class A 1,880,200 8,893 Cheesecake Factory Inc. 185,500 8,835 Brunswick Corp. 183,800 8,324 Newell Rubbermaid Inc. 261,600 7,822 Tupperware Brands Corp. 91,400 7,656 Lear Corp. 86,400 7,233 Market Value Shares ($000) * Tower International Inc. 253,800 6,909 Nutrisystem Inc. 456,100 6,873 * MGM Resorts International 244,500 6,323 Graham Holdings Co. Class B 8,500 5,982 * Red Robin Gourmet Burgers Inc. 81,100 5,813 Staples Inc. 500,100 5,671 GNC Holdings Inc. Class A 127,000 5,591 Royal Caribbean Cruises Ltd. 100,000 5,456 Harman International Industries Inc. 50,000 5,320 Regal Entertainment Group Class A 284,400 5,313 * Bloomin’ Brands Inc. 217,100 5,232 * Tenneco Inc. 89,595 5,203 Cracker Barrel Old Country Store Inc. 50,400 4,901 * Visteon Corp. 52,600 4,652 * Steven Madden Ltd. 127,100 4,573 Leggett & Platt Inc. 118,200 3,858 * Live Nation Entertainment Inc. 167,000 3,632 * Liberty Interactive Corp. Class A 104,300 3,011 * Fossil Group Inc. 24,600 2,869 * Express Inc. 178,500 2,835 * Lamar Advertising Co. Class A 53,300 2,718 Gentex Corp. 84,400 2,661 Foot Locker Inc. 55,000 2,584 * Marriott Vacations Worldwide Corp. 41,500 2,320 CST Brands Inc. 72,100 2,252 * Overstock.com Inc. 113,800 2,242 * Lumber Liquidators Holdings Inc. 22,100 2,073 NACCO Industries Inc. Class A 34,000 1,843 745,229 12 Strategic Equity Fund Market Value Shares ($000) Consumer Staples (5.4%) Tyson Foods Inc. Class A 1,169,400 51,465 Sanderson Farms Inc. 379,600 29,795 * Rite Aid Corp. 4,498,700 28,207 * Keurig Green Mountain Inc. 220,600 23,293 * Pilgrim’s Pride Corp. 878,700 18,382 * Constellation Brands Inc. Class A 200,000 16,994 Bunge Ltd. 172,955 13,752 Coca-Cola Enterprises Inc. 246,700 11,782 Andersons Inc. 184,350 10,921 Lancaster Colony Corp. 108,519 10,789 Herbalife Ltd. 175,478 10,050 * SUPERVALU Inc. 1,331,700 9,109 Energizer Holdings Inc. 70,800 7,132 Nu Skin Enterprises Inc. Class A 80,300 6,653 Dr Pepper Snapple Group Inc. 100,000 5,446 * USANA Health Sciences Inc. 65,700 4,950 Vector Group Ltd. 223,600 4,816 Molson Coors Brewing Co. Class B 80,600 4,744 Safeway Inc. 125,000 4,618 Clorox Co. 34,700 3,054 275,952 Energy (6.6%) Helmerich & Payne Inc. 469,792 50,531 Core Laboratories NV 224,800 44,609 *,^ Ultra Petroleum Corp. 1,461,900 39,311 Western Refining Inc. 841,400 32,478 Exterran Holdings Inc. 698,600 30,655 Cabot Oil & Gas Corp. 572,800 19,407 * SEACOR Holdings Inc. 203,700 17,604 Green Plains Renewable Energy Inc. 546,000 16,358 Cimarex Energy Co. 105,300 12,542 SM Energy Co. 129,700 9,246 * Matador Resources Co. 341,800 8,371 Denbury Resources Inc. 488,700 8,015 *,^ Quicksilver Resources Inc. 2,690,900 7,077 Nabors Industries Ltd. 212,000 5,226 Plains GP Holdings LP Class A 180,200 5,042 Oceaneering International Inc. 67,000 4,815 Bristow Group Inc. 57,500 4,342 * Hornbeck Offshore Services Inc. 77,900 3,257 * Newfield Exploration Co. 100,000 3,136 * Matrix Service Co. 82,500 2,787 RPC Inc. 129,400 2,642 Market Value Shares ($000) Patterson-UTI Energy Inc. 78,200 2,477 * Gran Tierra Energy Inc. 303,900 2,273 * Oil States International Inc. 19,700 1,942 334,143 Financials (19.9%) Everest Re Group Ltd. 296,500 45,379 Comerica Inc. 865,600 44,838 Huntington Bancshares Inc. 4,182,800 41,703 KeyCorp 2,784,930 39,657 Regions Financial Corp. 3,239,100 35,986 * Portfolio Recovery Associates Inc. 617,700 35,740 Torchmark Corp. 443,795 34,927 RenaissanceRe Holdings Ltd. 306,700 29,934 * E*TRADE Financial Corp. 1,234,400 28,416 East West Bancorp Inc. 689,400 25,163 *,^ World Acceptance Corp. 333,019 25,003 Host Hotels & Resorts Inc. 1,199,900 24,286 Protective Life Corp. 458,500 24,113 XL Group plc Class A 729,400 22,794 * Howard Hughes Corp. 121,200 17,297 Kimco Realty Corp. 759,500 16,618 * Popular Inc. 533,900 16,546 Omega Healthcare Investors Inc. 486,600 16,311 Platinum Underwriters Holdings Ltd. 259,300 15,584 Plum Creek Timber Co. Inc. 363,200 15,269 Extra Space Storage Inc. 313,540 15,210 Corrections Corp. of America 478,732 14,994 EPR Properties 275,900 14,730 Retail Properties of America Inc. 1,078,600 14,604 Moody’s Corp. 176,400 13,992 * Realogy Holdings Corp. 295,100 12,822 RLJ Lodging Trust 472,700 12,640 Lincoln National Corp. 238,900 12,105 Weingarten Realty Investors 392,500 11,775 ^ Lexington Realty Trust 1,072,800 11,704 Geo Group Inc. 357,100 11,513 Ryman Hospitality Properties Inc. 263,200 11,191 Brandywine Realty Trust 757,032 10,947 * Arch Capital Group Ltd. 184,826 10,635 Regency Centers Corp. 202,700 10,350 Apartment Investment & Management Co. Class A 338,700 10,236 Pennsylvania REIT 560,800 10,122 13 Strategic Equity Fund Market Value Shares ($000) Waddell & Reed Financial Inc. Class A 135,000 9,939 Sovran Self Storage Inc. 132,300 9,717 Umpqua Holdings Corp. 516,800 9,633 Montpelier Re Holdings Ltd. 323,400 9,624 * United Community Banks Inc. 467,200 9,068 Unum Group 256,300 9,050 Associated Banc-Corp 464,200 8,383 Nelnet Inc. Class A 203,912 8,340 * Credit Acceptance Corp. 55,422 7,878 Primerica Inc. 166,100 7,825 CNO Financial Group Inc. 392,900 7,112 * Strategic Hotels & Resorts Inc. 679,200 6,921 Washington Federal Inc. 291,600 6,794 Spirit Realty Capital Inc. 598,100 6,567 RAIT Financial Trust 768,200 6,522 Inland Real Estate Corp. 605,000 6,383 Ashford Hospitality Trust Inc. 489,100 5,512 Rayonier Inc. 118,800 5,454 Provident Financial Services Inc. 293,425 5,390 Altisource Residential Corp. 169,300 5,343 CoreSite Realty Corp. 164,300 5,093 SL Green Realty Corp. 50,000 5,031 Sunstone Hotel Investors Inc. 361,900 4,969 Hospitality Properties Trust 172,200 4,946 Allied World Assurance Co. Holdings AG 46,600 4,809 Legg Mason Inc. 97,800 4,796 Cathay General Bancorp 185,510 4,673 PrivateBancorp Inc. 152,500 4,653 StanCorp Financial Group Inc. 65,800 4,395 Axis Capital Holdings Ltd. 91,400 4,191 Equity Lifestyle Properties Inc. 100,400 4,081 MB Financial Inc. 124,000 3,839 American Realty Capital Properties Inc. 250,421 3,511 Home Properties Inc. 55,500 3,337 Assurant Inc. 49,700 3,229 Realty Income Corp. 75,900 3,101 UDR Inc. 120,000 3,100 ING US Inc. 83,100 3,014 Sabra Health Care REIT Inc. 97,500 2,719 * Western Alliance Bancorp 106,900 2,630 National Health Investors Inc. 42,100 2,545 National Retail Properties Inc. 73,700 2,529 Market Value Shares ($000) Apollo Residential Mortgage Inc. 153,400 2,490 Ramco-Gershenson Properties Trust 148,300 2,417 Highwoods Properties Inc. 61,000 2,343 Douglas Emmett Inc. 78,900 2,141 Aspen Insurance Holdings Ltd. 49,700 1,973 CIT Group Inc. 40,000 1,961 1,015,105 Health Care (10.9%) * Mylan Inc. 1,041,300 50,847 * Endo Health Solutions Inc. 606,600 41,643 Omnicare Inc. 652,100 38,911 CR Bard Inc. 250,500 37,069 * Salix Pharmaceuticals Ltd. 315,100 32,647 ^ ResMed Inc. 685,783 30,648 * Charles River Laboratories International Inc. 501,700 30,273 * Quintiles Transnational Holdings Inc. 423,700 21,511 * Covance Inc. 201,100 20,894 * Isis Pharmaceuticals Inc. 423,900 18,317 * Boston Scientific Corp. 1,311,400 17,730 * Thoratec Corp. 400,200 14,331 * Magellan Health Services Inc. 237,100 14,072 West Pharmaceutical Services Inc. 313,600 13,814 Universal Health Services Inc. Class B 156,700 12,860 * Align Technology Inc. 245,700 12,725 * United Therapeutics Corp. 119,300 11,218 ^ PDL BioPharma Inc. 1,344,400 11,172 * PAREXEL International Corp. 202,200 10,937 * Centene Corp. 165,200 10,284 * Brookdale Senior Living Inc. Class A 304,700 10,210 *,^ Myriad Genetics Inc. 298,600 10,209 Questcor Pharmaceuticals Inc. 130,500 8,473 Chemed Corp. 88,700 7,934 * CareFusion Corp. 191,100 7,686 * VCA Antech Inc. 236,900 7,635 * Cyberonics Inc. 113,700 7,419 * Bruker Corp. 323,400 7,370 Quest Diagnostics Inc. 90,000 5,213 * Mettler-Toledo International Inc. 16,300 3,842 * Hospira Inc. 87,000 3,763 * Henry Schein Inc. 30,000 3,581 Select Medical Holdings Corp. 279,300 3,477 14 Strategic Equity Fund Market Value Shares ($000) * Jazz Pharmaceuticals plc 25,000 3,467 Ensign Group Inc. 67,000 2,924 * Seattle Genetics Inc. 56,100 2,556 HealthSouth Corp. 68,260 2,453 * MedAssets Inc. 97,900 2,419 * Health Net Inc. 64,500 2,194 554,728 Industrials (14.4%) * American Airlines Group Inc. 1,232,100 45,095 Huntington Ingalls Industries Inc. 428,900 43,859 Trinity Industries Inc. 604,200 43,545 L-3 Communications Holdings Inc. 356,700 42,144 Cintas Corp. 568,900 33,912 EnerSys Inc. 448,557 31,080 Alaska Air Group Inc. 319,490 29,812 Towers Watson & Co. Class A 257,000 29,311 Flowserve Corp. 340,800 26,698 * Spirit AeroSystems Holdings Inc. Class A 940,200 26,504 AO Smith Corp. 568,200 26,149 Alliant Techsystems Inc. 151,700 21,564 RR Donnelley & Sons Co. 1,168,100 20,909 * JetBlue Airways Corp. 1,784,300 15,506 * Spirit Airlines Inc. 217,700 12,931 Southwest Airlines Co. 528,600 12,480 Lincoln Electric Holdings Inc. 163,600 11,781 Deluxe Corp. 223,013 11,701 AMERCO 45,740 10,617 Hyster-Yale Materials Handling Inc. 105,600 10,296 * Taser International Inc. 553,000 10,114 Pitney Bowes Inc. 382,300 9,936 * United Continental Holdings Inc. 215,900 9,636 Pentair Ltd. 118,000 9,362 Exelis Inc. 463,100 8,804 Steelcase Inc. Class A 518,400 8,611 AGCO Corp. 155,000 8,550 Masco Corp. 378,900 8,415 Dun & Bradstreet Corp. 80,100 7,958 * Sensata Technologies Holding NV 185,000 7,888 ITT Corp. 179,300 7,667 Toro Co. 119,200 7,532 Fluor Corp. 95,000 7,384 Manpowergroup Inc. 93,400 7,363 * AECOM Technology Corp. 218,900 7,042 Oshkosh Corp. 114,600 6,746 Generac Holdings Inc. 114,100 6,728 * B/E Aerospace Inc. 66,800 5,798 Market Value Shares ($000) IDEX Corp. 72,900 5,314 Textron Inc. 135,000 5,304 * Trex Co. Inc. 68,700 5,026 Lennox International Inc. 55,000 5,000 Manitowoc Co. Inc. 156,800 4,931 Pall Corp. 51,500 4,608 Mueller Water Products Inc. Class A 446,500 4,242 GATX Corp. 61,400 4,168 Standex International Corp. 76,450 4,096 * WABCO Holdings Inc. 37,000 3,906 * United Rentals Inc. 40,600 3,855 * MRC Global Inc. 141,900 3,826 * Hexcel Corp. 81,000 3,527 Arkansas Best Corp. 93,600 3,459 Terex Corp. 67,700 2,999 * Saia Inc. 76,050 2,906 Barnes Group Inc. 73,000 2,808 Crane Co. 37,900 2,697 Ryder System Inc. 32,900 2,629 Brink’s Co. 70,800 2,021 G&K Services Inc. Class A 31,100 1,902 730,652 Information Technology (16.6%) Western Digital Corp. 626,100 57,488 * Alliance Data Systems Corp. 181,100 49,341 *,^ Advanced Micro Devices Inc. 10,445,435 41,886 * Gartner Inc. 602,291 41,823 * Take-Two Interactive Software Inc. 1,852,900 40,634 Seagate Technology plc 652,050 36,619 *,^ SunPower Corp. Class A 1,100,700 35,509 * Micron Technology Inc. 1,463,600 34,629 Lexmark International Inc. Class A 696,800 32,255 * Manhattan Associates Inc. 875,400 30,665 Anixter International Inc. 282,508 28,680 * CACI International Inc. Class A 349,000 25,756 * CoreLogic Inc. 626,000 18,805 * Aspen Technology Inc. 442,600 18,748 Jack Henry & Associates Inc. 333,300 18,585 Computer Sciences Corp. 277,900 16,902 Xilinx Inc. 300,000 16,281 * Electronic Arts Inc. 536,300 15,558 Heartland Payment Systems Inc. 362,500 15,026 Broadridge Financial Solutions Inc. 381,700 14,176 * Freescale Semiconductor Ltd. 577,000 14,085 Harris Corp. 176,500 12,913 15 Strategic Equity Fund Market Value Shares ($000) Avnet Inc. 269,100 12,521 * Electronics For Imaging Inc. 282,100 12,218 * Tech Data Corp. 198,900 12,125 DST Systems Inc. 118,530 11,235 Marvell Technology Group Ltd. 700,000 11,025 * Brocade Communications Systems Inc. 1,031,700 10,946 * Unisys Corp. 351,200 10,698 * Ubiquiti Networks Inc. 226,200 10,285 MAXIMUS Inc. 227,080 10,187 * Fiserv Inc. 174,000 9,864 * Lam Research Corp. 176,500 9,707 * SYNNEX Corp. 146,074 8,854 * Ingram Micro Inc. 299,500 8,853 * Acxiom Corp. 223,200 7,677 * Cirrus Logic Inc. 384,600 7,642 * RF Micro Devices Inc. 916,500 7,222 LSI Corp. 459,250 5,084 * Synaptics Inc. 82,900 4,976 * MicroStrategy Inc. Class A 41,900 4,835 * ON Semiconductor Corp. 500,000 4,700 Linear Technology Corp. 90,000 4,382 * CommVault Systems Inc. 64,700 4,202 NVIDIA Corp. 225,000 4,030 * Applied Micro Circuits Corp. 377,400 3,736 * Red Hat Inc. 70,000 3,709 Mentor Graphics Corp. 150,000 3,303 SanDisk Corp. 37,400 3,036 * Angie’s List Inc. 238,600 2,906 * Zebra Technologies Corp. 40,700 2,825 * International Rectifier Corp. 99,700 2,732 * Rambus Inc. 249,300 2,680 * Ciena Corp. 117,000 2,661 * Sapient Corp. 154,400 2,634 * Vistaprint NV 50,000 2,461 * Silicon Graphics International Corp. 199,800 2,454 844,769 Materials (6.0%) Packaging Corp. of America 621,700 43,749 Avery Dennison Corp. 570,100 28,887 Eastman Chemical Co. 262,486 22,629 Westlake Chemical Corp. 330,772 21,891 Olin Corp. 756,400 20,884 * Owens-Illinois Inc. 551,800 18,667 Valspar Corp. 246,900 17,806 Cytec Industries Inc. 151,700 14,807 NewMarket Corp. 32,822 12,826 Schweitzer-Mauduit International Inc. 286,478 12,201 * Graphic Packaging Holding Co. 1,154,119 11,726 Rock-Tenn Co. Class A 83,900 8,857 Worthington Industries Inc. 222,400 8,507 Market Value Shares ($000) Scotts Miracle-Gro Co. Class A 126,500 7,752 * Ferro Corp. 364,300 4,976 Neenah Paper Inc. 93,600 4,841 Sealed Air Corp. 144,500 4,750 CF Industries Holdings Inc. 18,100 4,718 * Berry Plastics Group Inc. 175,100 4,054 Minerals Technologies Inc. 59,300 3,828 International Flavors & Fragrances Inc. 36,600 3,502 Celanese Corp. Class A 60,000 3,331 Huntsman Corp. 120,000 2,930 * Calgon Carbon Corp. 129,200 2,820 Steel Dynamics Inc. 150,000 2,669 MeadWestvaco Corp. 67,000 2,522 * KapStone Paper and Packaging Corp. 78,900 2,276 Sonoco Products Co. 54,000 2,215 Ball Corp. 40,000 2,192 Bemis Co. Inc. 48,200 1,891 304,704 Telecommunication Services (0.4%) Frontier Communications Corp. 3,774,700 21,516 Utilities (4.7%) Ameren Corp. 1,148,800 47,330 AES Corp. 2,898,800 41,395 DTE Energy Co. 269,050 19,988 AGL Resources Inc. 395,900 19,383 Portland General Electric Co. 588,500 19,032 Southwest Gas Corp. 297,440 15,898 PNM Resources Inc. 387,735 10,480 Vectren Corp. 230,700 9,087 UGI Corp. 188,900 8,616 OGE Energy Corp. 200,000 7,352 Wisconsin Energy Corp. 134,300 6,252 CenterPoint Energy Inc. 252,400 5,979 Pinnacle West Capital Corp. 101,900 5,570 CMS Energy Corp. 175,000 5,124 MDU Resources Group Inc. 135,000 4,632 American States Water Co. 108,000 3,487 ITC Holdings Corp. 82,800 3,093 Westar Energy Inc. Class A 84,700 2,978 Black Hills Corp. 45,500 2,623 Atmos Energy Corp. 51,700 2,437 240,736 Total Common Stocks (Cost $3,788,056) 16 Strategic Equity Fund Market Value Shares ($000) Temporary Cash Investments (1.8%) 1 Money Market Fund (1.8%) Vanguard Market Liquidity Fund, 0.122% 89,579,801 89,580 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes, 0.075%, 5/21/14 200 200 Federal Home Loan Bank Discount Notes, 0.075%, 6/24/14 400 400 Federal Home Loan Bank Discount Notes, 0.080%, 7/16/14 400 399 Freddie Mac Discount Notes, 0.105%, 6/18/14 400 400 1,399 Total Temporary Cash Investments (Cost $90,979) Total Investments (101.3%) (Cost $3,879,035) Market Value ($000) Other Assets and Liabilities (-1.3%) Other Assets 11,233 Liabilities 3 (78,085) (66,852) Net Assets (100%) Applicable to 162,267,338 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 3,966,929 Undistributed Net Investment Income 3,648 Accumulated Net Realized Losses (158,396) Unrealized Appreciation (Depreciation) Investment Securities 1,279,478 Futures Contracts 2 Net Assets See Note A in Notes to Financial Statements
